The Honorable Wayne Dowd State Senator P.O. Box 2631 Texarkana, AR 75502
Dear Senator Dowd:
This is in response to your request on behalf of Dr. L.H. Nix, Superintendent of the Fouke Public Schools, for an opinion on certain questions regarding the application of proceeds of a school bond issue.
Please note that I have attached a copy of Op. Att'y Gen. No. 95-175, recently issued to Representative Dennis Young, which fully addresses these questions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB/JMB:cyh